Case: 22-127    Document: 12     Page: 1    Filed: 05/12/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      In re: LABORATORY CORPORATION OF
               AMERICA HOLDINGS,
                       Petitioner
                ______________________

                         2022-127
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00969-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

      Before DYK, REYNA, and CHEN, Circuit Judges.
DYK, Circuit Judge.
                        ORDER
   Laboratory Corporation of America Holdings (“Lab-
Corp”) petitions for a writ of mandamus directing the
United States District Court for the Western District of
Texas to vacate its order denying LabCorp leave to file a
motion to transfer under 28 U.S.C. § 1404(a). Ravgen, Inc.
opposes. We deny LabCorp’s petition.
Case: 22-127    Document: 12      Page: 2    Filed: 05/12/2022




2      IN RE: LABORATORY CORPORATION OF AMERICA HOLDINGS




                        BACKGROUND
     In October 2020, Ravgen filed related patent infringe-
ment suits in the Western District of Texas, Waco Division,
against LabCorp, Quest Diagnostics Inc., PerkinElmer,
Inc., and Natera, Inc. Pursuant to the district court’s
Standing Order issued in those cases, parties could file
transfer motions without leave of court until eight weeks
before a Markman hearing. Appx3. Thereafter, a transfer
motion could only be filed with a “showing of good cause for
any delay and leave of court.” Resp. Appx838 (Amended
Standing Order Regarding Motion for Inter-District Trans-
fer (W.D. Tex. June 8, 2021)).
    Unlike LabCorp, Quest timely moved for transfer un-
der 28 U.S.C. § 1404(a) such that it did not have to seek
leave of court. Quest’s motion was denied in August 2021.
In September 2021, Quest filed a petition for a writ of man-
damus at this court challenging the denial of its transfer
motion. By that time, the case against PerkinElmer had
settled. On November 10, 2021, we granted Quest’s peti-
tion, finding the court had clearly abused its discretion in
denying Quest’s motion, and directed transfer of Quest’s
case to the Central District of California. In re Quest Diag-
nostics Inc., No. 2021-193, 2021 WL 5230757 (Fed. Cir.
Nov. 10, 2021).
    Two weeks after our decision in Quest, LabCorp moved
the district court for leave to file a motion to transfer under
section 1404(a) to the United States District Court for the
Southern District of California. LabCorp noted that no co-
pending case remained in the Waco Division now that the
case against Quest had been transferred and the case
against Natera had since also been transferred to the Aus-
tin Division. LabCorp further argued that in four decisions
issued in November 2021, including Quest, this court “pro-
vided further guidance as to the weight and specificity of
factors pertaining to motions to transfer pursuant to
§ 1404(a).” Appx93.
Case: 22-127    Document: 12      Page: 3    Filed: 05/12/2022




IN RE: LABORATORY CORPORATION OF AMERICA HOLDINGS           3



     The district court denied LabCorp’s motion. The court
found that LabCorp had not timely sought transfer. The
court also found that LabCorp had failed to show good
cause for its failure to seek transfer earlier in the case. In
reaching that conclusion, the court explained that LabCorp
had failed to point to any material change in facts or law
that justified its delay in seeking transfer. The court fur-
ther found that granting LabCorp’s request would preju-
dice Ravgen in further delaying trial and resolution of this
litigation. This petition followed.
                        DISCUSSION
     Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-estab-
lished standard for obtaining such relief, the petitioner
must: (1) show that it has a clear and indisputable legal
right; (2) show it does not have any other method of obtain-
ing relief; and (3) convince the court that the “writ is ap-
propriate under the circumstances.” Cheney v. U.S. Dist.
Ct. for D.C., 542 U.S. 367, 380-81 (2004) (citation omitted).
We cannot say that LabCorp has met that standard.
     LabCorp has not shown a clear and indisputable legal
right to seek transfer in this case. To begin with, the dis-
trict court plausibly concluded that LabCorp failed to seek
transfer with “‘reasonable promptness.’” Appx4 (quoting
Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir.
1989) (internal quotation marks and citation omitted)).
LabCorp waited nearly 13 months after service of the com-
plaint and four months after the district court’s deadline
for filing such motions without leave of court to seek trans-
fer. During that time, the court invested considerable re-
sources conducting a Markman hearing, issuing its claim
construction order, and presiding over discovery.
    We also cannot say that LabCorp has shown that the
district court clearly abused its discretion in denying leave
to seek transfer so late in the proceeding. The court
Case: 22-127    Document: 12     Page: 4    Filed: 05/12/2022




4      IN RE: LABORATORY CORPORATION OF AMERICA HOLDINGS




pointed out that “[t]he witnesses and underlying facts at
the time of the Complaint remain the same.” Appx5. The
district court further found that Quest and the other deci-
sions of this court that LabCorp relied on to warrant allow-
ing its belated transfer request merely applied existing
law, and thus LabCorp could have made those same argu-
ments in a timely motion, but failed to do so. We do not see
any basis to disturb those findings on mandamus.
    The district court also reasonably concluded that any
argument in support of transfer based on later factual de-
velopments relevant to judicial economy considerations
would have been mitigated by LabCorp’s failure to timely
seek transfer before the court held substantive proceedings
in the case. See In re Wyeth, 406 F. App’x 475, 477 (Fed.
Cir. 2010) (“Without reasonable promptness on the part of
the movant, a case proceeds, requiring the court to expend
time and effort that might become wasted upon transfer.”).
Under these circumstances, LabCorp’s contention that it
had established good cause for the delay in filing its motion
to transfer venue is not sufficiently compelling to merit
mandamus.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
                                   FOR THE COURT

 May 12, 2022                      /s/ Peter R. Marksteiner
    Date                           Peter R. Marksteiner
                                   Clerk of Court